t c memo united_states tax_court mark gerald skitzki petitioner v commissioner of internal revenue respondent docket no filed date mark gerald skitzki pro_se emly b berndt for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure with respect to petitioner’ sec_2014 federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction under sec_151 and c with respect to his minor child as head_of_household filing_status under sec_1 and b a child_tax_credit and an additional_child_tax_credit under sec_24 and d respectively and an earned_income_tax_credit under sec_32 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and its exhibits are incorporated herein petitioner resided in ohio when he filed the petition during the year at issue petitioner had one minor child as from his marriage to cynthia santucci-skitzki as wa sec_11 years old in petitioner and ms santucci-skitzki separated in date on date they entered into a plan for shared parenting plan the plan established periods in which as would reside with each parent by reference to a standard order of a state court that is not in the record the plan further provided that petitioner was entitled to claim as as a dependent for income_tax purposes for even years commencing 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2it is the policy of the court to refer to a minor by his or her initials see rule a with the taxable_year and that ms santucci-skitzki was so entitled for the taxable_year and odd years thereafter petitioner and ms santucci-skitzki divorced on date pursuant to a divorce decree entered by a state court the divorce decree provided that as would reside with petitioner for two weekends per month on a weekday if petitioner was in ohio for three weeks in the summer when as reached age three and for four weeks in the summer when as reached age four the divorce decree further provided that petitioner shall take as as a dependent for federal state tax purposes for odd years commencing with the taxable_year and that ms santucci-skitzki shall take as as a dependent for even years commencing with finally the divorce decree provided that both petitioner and ms santucci-skitzki were as’ residential parent and legal custodian on date the state court issued a temporary parenting time schedule which provided that as would reside with petitioner every other week and every other holiday however approximately four months later on date the state court modified the parenting time schedule to provide that as would reside with petitioner out of every nights during the school year and every other week during the summer petitioner concedes that 3petitioner was residing in connecticut at this time pursuant to this arrangement ms santucci-skitzki ha d custody of as for more than one-half of respondent concedes that petitioner provided more than one-half of as’ support for petitioner claimed as as a dependent for the and taxable years petitioner timely filed his federal_income_tax return for reporting adjusted_gross_income of dollar_figure and claiming a dependency_exemption deduction with respect to as head_of_household filing_status a child_tax_credit an additional_child_tax_credit and an earned_income_tax_credit petitioner did not attach to hi sec_2014 return or otherwise submit a form_8332 release revocation of release of claim to exemption for child by custodial_parent signed by ms santucci-skitzki ms santucci-skitzki also claimed a dependency_exemption deduction with respect to as on her federal_income_tax return for and there is no evidence that she has filed an amended federal_income_tax return for that year respondent issued a notice_of_deficiency disallowing petitioner’s dependency_exemption deduction head_of_household filing_status child_tax_credit additional_child_tax_credit and earned_income_tax_credit petitioner timely petitioned this court for redetermination i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the determinations see rule 290_us_111 petitioner has not claimed or shown eligibility for a shift in the burden_of_proof under sec_7491 and in any event our findings are based on a preponderance_of_the_evidence and do not depend upon any allocation of the burden_of_proof see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 supplementing tcmemo_2007_340 ii dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive an individual satisfying either the qualifying_child requirement or the qualifying_relative requirement may be claimed as a dependent konrad v commissioner tcmemo_2010_179 a qualifying_child to be a qualifying_child of a taxpayer for a taxable_year an individual must satisfy a relationship_test which a child of the taxpayer satisfies have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year the residence test be younger than the taxpayer and not have attained the age of by the close of the taxable_year or the age of in the case of a student have not provided over one-half of his or her own support for the taxable_year and not have filed a joint_return with his or her spouse for the taxable_year sec_152 - our caselaw has counted a child’s nights spent with a parent in determining whether the child had the same principal_place_of_abode as that parent for more than one-half of the taxable_year for purposes of sec_152 see stapleton v commissioner tcmemo_2015_171 phillips v commissioner tcmemo_2011_199 the parties have stipulated that as resided with petitioner for out of every nights during the school year and for alternating weeks during as’ 16-week school break in the summer pursuant to this arrangement as spent more than 4proposed regulations published in date would do the same providing that the determination of whether a child has the same principal_place_of_abode as the taxpayer for the purpose of sec_152 is based upon the number of nights during the year that the child stays overnight at the taxpayer’s dwelling or if elsewhere in the company of the taxpayer see sec_1_152-4 proposed income_tax regs fed reg date one-half of the nights in with ms santucci-skitzki rather than petitioner as a consequence as did not have the same principal_place_of_abode as petitioner for more than one-half of and for that reason as is not petitioner’s qualifying_child for that year see sec_152 b qualifying_relative an individual who is a family_member of the taxpayer may be the qualifying_relative of the taxpayer if for the year at issue the taxpayer provided over one-half of the individual’s support the individual’s gross_income was less than the sec_151 exemption_amount dollar_figure for and the individual was not the qualifying_child of the taxpayer or of any other taxpayer see sec_152 revproc_2013_35 sec_3 2013_47_irb_537 as discussed above as was not the qualifying_child of petitioner however as was the qualifying_child of ms santucci-skitzki because he satisfied each element of the qualifying_child definition with respect to her for he was her child had not attained the age of in did not provide over one-half of his own support for did not 5an individual who is not a family_member may also be a qualifying_relative of a taxpayer if he or she has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household see sec_152 6it is evident that as ms santucci-skitzki’s child as was younger than she 7respondent concedes that petitioner provided more than one-half of as’ continued file a joint federal_income_tax return for and--critical to this case--had the same principal_place_of_abode as ms santucci-skitzki for more than one-half of given the stipulated schedule of where he stayed overnight because as was a qualifying_child of ms santucci-skitzki for he was not the qualifying_relative of petitioner for that year see seeliger v commissioner tcmemo_2017_175 at c special rule for divorced parents notwithstanding the residence requirement of sec_152 or the support requirement of sec_152 sec_152 provides a special rule for parents who are divorced separated or living apart under which a child can be treated as the qualifying_child or qualifying_relative of the parent with whom the child does not share the same principal_place_of_abode for more than one-half the year or from whom the child does not receive more than one-half of his or her support the special rule applies so long as one or both of the parents together had custody of the child for more than one-half of the calendar_year and the child’s parents provided more than one-half of the child’s support during the year sec_152 assuming the foregoing conditions are satisfied a child is treated as the continued support for 8we are satisfied that as an 11-year-old as almost certainly did not do so qualifying_child or qualifying_relative of the noncustodial_parent if the custodial_parent signs a written declaration that he or she will not claim the child as a dependent for the taxable_year at issue and the noncustodial_parent attaches the declaration to his or her return for that year sec_152 the custodial_parent for this purpose is the parent having custody for the greater portion of the calendar_year sec_152 the regulations provide greater particularity to this definition by equating custody with the nights on which the child resides with the parent specifically sec_1_152-4 income_tax regs provides the custodial_parent is the parent with whom the child resides for the greater number of nights during the calendar_year and for this purpose a child resides with a parent for a night if the child sleeps at the residence of that parent or in the company of that parent when the child does not sleep at a parent’s residence the noncustodial_parent is the parent who is not the custodial_parent sec_152 sec_1_152-4 income_tax regs given that as resided with ms santucci-skitzski for the greater number of nights during she is the custodial_parent for that year and petitioner is the noncustodial_parent under sec_152 the child of divorced parents is treated as the qualifying_child or qualifying_relative of the noncustodial_parent entitling that parent to claim the dependency_exemption only if9 the custodial_parent signs a written declaration in the manner and form prescribed by regulations stating that he or she will not claim the child as a dependent for the year at issue and the noncustodial_parent attaches the declaration to his or her return for that year sec_152dollar_figure the written declaration must be an unconditional release of the custodial parent’s claim to the child as a dependent sec_1_152-4 income_tax regs the written declaration requirement may be satisfied by attaching form_8332 or its successor to the return id subdiv ii a written declaration not on a form 9an additional exception entitling the noncustodial_parent to claim the dependency_exemption exists in the case of divorce or separation decrees or written agreements executed before date see sec_152 that exception is inapplicable here as none of the agreements decrees or orders concerning custody of as were executed before that date 10the current sec_152 regulations do not explicitly allow or prohibit a written declaration to be submitted by a noncustodial_parent during an examination or with an amended_return sec_1_152-4 income_tax regs however a proposed regulation which a taxpayer may choose to apply with respect to any open taxable_year see fed reg date expressly provides that a noncustodial_parent may submit a written declaration during examination or with an amended_return see sec_1 e i proposed income_tax regs fed reg date see also demar v commissioner tcmemo_2019_91 at petitioner did not submit any written declaration after filing hi sec_2014 return and in any event the provision is unavailable where as here the custodial_parent has claimed the child as a dependent on her return for the year at issue and not filed an amended_return to remove the claim see sec_1 e i proposed income_tax regs fed reg must conform to the substance of that form and must be a document executed for the sole purpose of serving as a written declaration dollar_figure id court orders decrees and separation agreements executed in a taxable_year beginning after date do not qualify id paras ii such documents executed on or before that date may qualify if they satisfy the written declaration requirements in effect when they were executed 142_tc_131 sec_1_152-4 income_tax regs petitioner argues that the divorce decree entitles him to the deduction for a divorce decree addressing the dependency_exemption deduction standing alone--that is without the custodial parent’s signature on it and without being attached by the noncustodial_parent to his or her return--has had no impact on a taxpayer’s entitlement to the deduction since the statute was amended in before_1984 a state court decree of divorce could confer entitlement to the dependency_exemption upon a noncustodial_parent if he or she satisfied certain support thresholds for the child or children at issue no release by the custodial_parent was required see sec_152 repealed the 11form requires a taxpayer to furnish the name of the child for whom the exemption claim is released the year or years for which the claim is released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption see 114_tc_184 amendments to sec_152 terminated the use of a divorce decree’s allocation of the right to claim the dependency_exemption deduction in determining divorced parents’ entitlement to the exemption and substituted the requirement that the custodial_parent sign a written declaration that he or she would not claim the deduction see sec_152 sec_1_152-4t temporary income_tax regs fed reg date thus petitioner’s reliance on the divorce decree standing alone is misplaced as it relies on provisions of the law that had not been effective for over years when the divorce decree was entered in and for almost years when he claimed the deduction on hi sec_2014 returndollar_figure petitioner further argues that he was not aware when he agreed to the modification of the parenting time schedule in date providing that as would reside with him for less than one-half of the calendar_year that the irs internal_revenue_service would come up with a new rule to redefine who’s a custodial_parent however regulations first promulgated in made clear that where as here there is split custody the parent who has physical custody of a 12because the divorce decree standing alone has no impact on petitioner’s entitlement to the dependency_exemption deduction for we have no occasion to address the issue of petitioner’s having claimed the deduction for that year an even year when the divorce decree by its terms directs him to claim the deduction for odd years for example we do not address whether petitioner’s claim that the actual course of conduct he and ms santucci-skitzski’s followed after the divorce decree was for her to claim the deduction for odd years and him for even years contrary to the terms of the decree child for the greater portion of the calendar_year is the parent with custodydollar_figure see sec_1_152-4 and c income_tax regs fed reg date moreover this court has consistently held that custody for this purpose means physical custody determined by examining with whom the child resided for the greater portion of the calendar_year see maher v commissioner tcmemo_2003_85 slip op pincite citing cases supporting this conclusion as far back as petitioner may be referring to the current version of the regulations promulgated on date but those regulations merely refine the physical custody rule by using a child’s overnight stays as the measure of a parent’s physical custody see sec_1_152-4 income_tax regs in short there is nothing new in the use of physical custody to determine which divorced parent has custody of a child there is no evidence that ms santucci-skitzki signed any written declaration for indeed she claimed as as a dependent on her return petitioner did not attach a form_8332 or a similar written declaration to hi sec_2014 13we note that the original sec_1_152-4 regulation provides that custody is determined by first looking to the terms of the most recent state divorce decree or separation agreement sec_1_152-4 income_tax regs fed reg date however where as in this case a state divorce decree grants split custody--ie provides that both parents are the legal custodian of the child-- the original regulations provide that custody shall then be determined by examining which parent had physical custody of the child for the greater portion of the calendar_year id return or otherwise submit one thus petitioner is not entitled to claim as as a dependent for pursuant to sec_152 see seeliger v commissioner tcmemo_2017_175 santana v commissioner tcmemo_2012_49 espinoza v commissioner tcmemo_2011_108 chamberlain v commissioner tcmemo_2007_178 brissett v commissioner tcmemo_2003_310 presley v commissioner tcmemo_1996_553 accordingly as is not petitioner’s qualifying_child or qualifying_relative under sec_152 d or e with respect to the taxable_year and therefore petitioner is not entitled to the dependency_exemption deduction for him for iii head_of_household filing_status sec_1 prescribes an advantageous tax_rate schedule for a taxpayer who qualifies as a head_of_household sec_2 defines a head_of_household as relevant herein as an individual who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see 128_tc_13 as discussed supra as is not petitioner’s qualifying_child within the meaning of sec_152 for nor is petitioner otherwise entitled to a dependency_exemption deduction for as under sec_151 for consequently petitioner does not qualify for head_of_household filing_status for the taxable_year iv child_tax_credit and additional_child_tax_credit a taxpayer may claim a child_tax_credit for an individual who is his qualifying_child as defined in sec_152 and has not attained age during the taxable_year sec_24 c a portion of that credit--commonly referred to as the additional child tax credit--is refundable sec_24 since as is not petitioner’s qualifying_child within the meaning of sec_152 for petitioner is not entitled to either the child_tax_credit or the additional_child_tax_credit for v earned_income_tax_credit sec_32 allows an eligible_individual an earned_income_tax_credit to offset that individual’s tax_liability subject_to a phaseout explained in sec_32 the amount of the credit to which an eligible_individual is entitled increases if the individual has a qualifying_child sec_32 c again a qualifying_child for purposes of sec_32 is generally defined as an individual who is the taxpayer’s qualifying_child as defined in sec_152 sec_32 as discussed supra as is not petitioner’s qualifying_child within the meaning of sec_152 for a taxpayer without any qualifying children may be eligible for the earned_income_tax_credit for but only if his adjusted_gross_income did not exceed dollar_figure if not filing jointly see sec_32 revproc_2013_35 sec_3 2013_47_irb_537 petitioner’s adjusted_gross_income for exceeded that amount thus he is not entitled to the earned_income_tax_credit for vi conclusion to reflect the foregoing given that petitioner is subject_to computational adjustments resulting from respondent’s determinations we have sustained decision will be entered under rule
